In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Vincent Cannuscio as a candidate in a primary election to be held on September 9, 2003, for the nomination of the Republican Party as its candidate for the public office of Supervisor of the Town of Southampton, the appeal is from a final order of the Supreme Court, Suffolk County (Dunn, J.), dated August 11, 2003, which, after a hearing, granted the petition and validated the designating petition.
Ordered that the final order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court correctly determined that service of process was proper pursuant to CPLR 308 (2) (see Bossuk v Steinberg, 58 NY2d 916, 918 [1983]). Altman, J.P., Krausman, Goldstein, Cozier and Rivera, JJ., concur.